Jordan, Presiding Judge.
The required bond of an administrator (Code § 113-1217) is the personal contract of the administrator. McNulty v. Marcus, 57 Ga. 507, 510. Also, see State of Ga. v. Gormley, 186 Ga. 128, 130 (197 SE 274). Thus, even though the cost of the bond is an economic burden on the estate which the administrator may recover from the estate (Code §§ 113-1508 (3), 113-2010 as amended (Ga. L. 1958, pp. 657, 672), 113-2011), he is nevertheless personally liable under his contract for the unpaid premium incurred while the bond is in effect. The evidence authorized the trial judge, sitting without a jury, to enter judgment against the defendant, as an individual, for the unpaid premiums on the bond given to cover the faithful performance of his duties as administrator.

Judgment affirmed.


Eberhardt and Pannell, JJ., concur.